Judgments affirmed upon the ground that we find no abuse of discretion as a matter of law. No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Burke and Foster. Judge Van Voorhis dissents and votes to reverse the judgments of conviction and to permit defendant to withdraw his plea of guilty upon the ground that the City Magistrate’s refusal to permit the withdrawal of the plea of guilty constituted an abuse of discretion as a matter of law. I concur in the dissenting opinion in the Appellate Division.